B. F. SAFFOLD, J.
It is not alleged that Mrs. Copeland had any authority, from any competent source, to make the agreement, or to incur the debt above mentioned, on account of the estate of her husband. It was not within the scope of her general powers as administratrix.
The purpose of the bill is to charge the estate of Copeland with a debt contracted by the administratrix in her *254individual capacity, without the permission of the proper court, previously obtained, and under no circumstances of necessity. To permit this, would be to invest an administrator with the absolute power of disposing of the estate of a decedent. The rights of creditors would be greatly jeoparded, and the property of minors withdrawn from the guardianship of the courts.
Note by Reportes. — At a subsequent day of the term, the following response was made to an application for a rehearing by Rice, Semple & Goldthwaite, for the appellant.
The decree of the chancellor is affirmed.
B. F. SAFFOLD, J.
The motion for rehearing is based on the great increase of value tq the estate, on account of the permanent improvements erected by the appellant, on the real pi oper ty. It is insisted that the distributees should not enjoy the benefit of the enhanced value, at the expense of the appellant, and that it is the province of the chancery court to ascertain what increase of price results ¡exclusively, from the appellant’s outlay of money in the erection of the buildings, and to decree it to the appellant.
If this were admissible, it would destroy, in a great measure, the control which the probate court ought to have over the estates -of decedents, and subject these estates to great peril, by the speculative disposition of administrators and others. It would often make necessary, the sale of cherished property, the retention of which, by the owners, would be more desirable than the pecuniary value. . It would also introduce endless complications to ascertain the value of these improvements. The court deems it best to adhere to the decision made.
The motion to rehear the cause is overruled.